DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 2014/0322550 (“Wang”).
Considering Claim 1: Wang teaches an example where a mixture containing an ionic liquid identified by Wang as “PIL D” and the monomers UDMA and TEGDMA (i.e., a monomer component) is combined with a 20-nm silica filler and a Zr/Si nano cluster filler to produce a paste.   (Wang, ¶ 0166; Example 9).  The term PIL D of Wang means “polymerizable ionic liquid D” and the PIL D has a structure given by Wang at page 15.  (Id. ¶¶ 0002, 0129).  The monomers UDMA and TEGDMA of Wang correspond to urethane dimethacrylate and triethyleneglycol dimethacrylate, respectively.  (Id. ¶¶ 0029, 0071).  Both UDMA and TEGDMA contain multiple polar groups, including ester groups.  The silica filler and Zr/Si nano cluster filler of Wang are inorganic particles.  Wang teaches that such “nanoscopic fillers” assemble into “aggregated networks.”  (Id. ¶ 0098).  The production of the example paste taught by Wang at ¶ 0166 reads on the “inorganic particle network structure forming step” of claim 1.
	Wang teaches that the example paste produced at ¶ 0166 is subjected to a DTS test.  (Id. ¶ 0166).  Wang teaches that the term DTS test means “Diametric Tensile Strength Test” and that it entails light curing the sample being tested.  (Id. ¶ 0160).  Id. ¶¶ 0023, 0025).  The curing step in the example of Wang reads on the “polymer network structure forming step” of claim 1.
	Wang teaches that after curing, a certain amount of extractable “uncured polymerizable ionic liquid” remains.  (Id. ¶ 0031).  Wang states that in preferred embodiments this amount is less than 10%, less than 5%, or less than 1%.  (Id.).  However, in each of these embodiments listed by Wang, at least some ionic liquid remains.  Any amount of ionic liquid is sufficient to read on the ionic liquid in the network structure of claim 1 because the claim does not recite the amount of ionic liquid or any other component.  One of ordinary skill in the art would read the discussion of the uncured polymerizable ionic liquid at ¶ 0031 together with Example 9 of Wang, discussed above, to mean that at least some of the ionic liquid in the cured composition of the Example 9 remains as an “uncured polymerizable ionic liquid.”  This “uncured polymerizable ionic liquid” of Wang reads on the ionic liquid of claim 1 that is “within” the network structures recited by the claim.
Considering Claims 2, 3, and 5: In the example, Wang teaches a “20 nm silica” filler.  (Wang, ¶ 0166).
Considering Claim 6: Wang teaches that the example composition contains a monomer that is TEGDMA (i.e., triethyleneglycol dimethacrylate).  (Wang, ¶ 0166).  This compound contains ester groups and ether groups, both of which are polar groups that contain O atoms.
Considering Claim 7: Wang teaches that the PIL D (i.e., the ionic liquid) makes up 11.47% of the mass of the components used to make the paste.  (Wang, ¶ 0166).
Considering Claim 8: Wang teaches the PIL D (i.e., the ionic liquid), UDMA, and TEGDMA, are mixed with the fillers in three stages, with stirring at each stage.  (Wang, ¶ 0166).



Claims 9 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 2014/0322550 (“Wang”).
Considering Claims 9 and 10: Wang teaches an example of a cured paste prepared from an ionic liquid identified by Wang as “PIL D,” the monomers UDMA and TEGDMA (i.e., a monomer component), a 20-nm silica filler, and a Zr/Si nano cluster filler.   (Wang, ¶ 0166; Example 9).  The term PIL D of Wang means “polymerizable ionic liquid D” and the PIL D has a structure given by Wang at page 15.  (Id. ¶¶ 0002, 0129).  The monomers UDMA and TEGDMA of Wang correspond to urethane dimethacrylate and triethyleneglycol dimethacrylate, respectively.  (Id. ¶¶ 0029, 0071).  The silica filler and Zr/Si nano cluster filler of Wang are inorganic particles.  Wang teaches that such “nanoscopic fillers” assemble into “aggregated networks.”  (Id. ¶ 0098).  The aggregated network formed by the filler of Wang, in the presence of other components of the cured paste taught by Wang, reads on the inorganic particle network structure of claim 9.
Wang teaches that the example paste is subjected to a DTS test.  (Id. ¶ 0166).  Wang teaches that the term DTS Test means “Diametric Tensile Strength Test” and that it entails light curing the sample being tested.  (Id. ¶ 0160).  Wang teaches that when the paste is cured, the monomers and the ethylenically unsaturated groups of the ionic liquid are polymerized.  (Id. ¶¶ 0023, 0025).  The polymerized monomers of Wang read on the polymer network structure of claim 9.
Wang is silent as to the “mesh size” and “standard deviation of the mesh size” of the aggregated network of filler in the cured paste.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the claimed mesh size and standard deviation of the mesh size arises from combining components that are substantially similar to the components combined by Wang to give the cured paste.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the average mesh size of claim 9 and the standard deviation of the mesh size of claim 10, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over              US 2014/0322550 (“Wang”), as applied above to claim 1.
Considering Claim 4: The relevant teachings of Wang are discussed above with respect to the anticipation rejection of claim 1.
Wang is silent as to the surface area of the fillers used in making the example paste of Wang at ¶ 0166.  However, Wang teaches that it is preferable to use a filler with a surface are of at least 20 m2/g.  (Wang, ¶ 0099).  This range substantially overlaps with the claimed range.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Wang is analogous art because it is directed to the same field of endeavor as the claimed invention, namely ionic liquid-containing polymer compositions.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the filler surface area range taught by Wang that overlaps with the claimed range, and the motivation to have done so would have been, as Wang suggests, that the overlapping portion is a suitable range for the surface area of the filler.  (Wang, ¶ 0099).
Response to Arguments
Applicant’s arguments in the remarks dated September 23, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 4 and 5 of the remarks, applicant argues that the anticipation rejection of claim 1 over Wang should be withdrawn because “Wang fails to disclose ‘the ionic liquid is within the network structure of the inorganic particle network structure and the polymer network structure,’ as claimed.”  This argument has been fully considered but is not found to be persuasive.
The limitation of claim 1 raised by applicant was added in the claim amendment dated September 23, 2021.  This limitation is discussed in the anticipation rejection of claim 1 above.  As discussed above, Wang teaches that after curing, a certain amount of extractable “uncured polymerizable ionic liquid” remains.  (Id. ¶ 0031).  Wang states that in preferred embodiments this amount is less than 10%, less than 5%, or less than 1%.  (Id.).  However, in each of these embodiments listed by Wang, at least some ionic liquid remains.  Any amount of ionic liquid is sufficient to read on the ionic liquid in the network structure of claim 1 because the claim does not recite the amount of ionic liquid or any other component.  One of ordinary skill in the art would read the discussion of uncured polymerizable ionic liquid at ¶ 0031 together with Example 9 of Wang to mean that at least some of the ionic liquid in the cured composition of the Example 9 remains as an “uncured polymerizable ionic liquid.”  This “uncured polymerizable ionic liquid” of Wang reads on the ionic liquid of claim 1 that is “within” the network structures recited by the claim.

C) Applicant traverses the obviousness rejection of claim 4 at pages 6 and 7 of the remarks.  Applicant argues that “claim 4 distinguishes over Wang for the same reasons discussed with respect to claim 1, and/or for the additionally recited features.”  This argument has been fully considered but is not persuasive for the reasons discussed above with respect to applicant’s argument regarding claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767